        Case 1:18-cr-00155-DLC Document 28 Filed 02/21/19 Page 1 of 3



STEVEN C. BABCOCK
Assistant Federal Defender
Federal Defenders of Montana
Billings Branch Office
2702 Montana Avenue, Suite 101
Billings, Montana 59101
Phone: (406) 259-2459
Fax: (406) 259-2569
steven_babcock@fd.org
       Attorneys for Defendant



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 UNITED STATES OF AMERICA,                     Case No. CR-18-155-BLG-DLC

                 Plaintiff,
                                                    UNOPPOSED
 vs.                                            MOTION TO CONTINUE
                                              CHANGE OF PLEA HEARING
 JAMES ERIC “DOC” JENSEN, JR.,

               Defendant.


       COMES NOW Defendant JAMES ERIC “DOC” JENSEN, JR., by and through

Defendant’s counsel of record, the FEDERAL DEFENDERS OF MONTANA and

STEVEN C. BABCOCK, Assistant Federal Defender, and respectfully moves the

Court for an order continuing the change of plea hearing, which is currently scheduled

to take place on February 22, 2019, at 9:00 a.m.


                                          1
           Case 1:18-cr-00155-DLC Document 28 Filed 02/21/19 Page 2 of 3



      The grounds for this motion are as follows:

      1.      In light of the Government’s filings on today’s date, the Brief/Response

to Order (Doc 26) and it’s Amended Offer of Proof (Doc 27), more time is needed to

meet with Mr. Jensen, and review particular areas of his discovery with him again,

before counsel will be prepared to move forward with a change of plea hearing.

      2.      Counsel believes a one-week continuance would be sufficient.

      2.      Defense Counsel has contacted Zeno Baucus of the United States

Attorney’s Office, and he has indicated he has no objection to this motion.

      RESPECTFULLY SUBMITTED this 21tst day of February, 2019.


                                        /s/ Steven C. Babcock
                                        STEVEN C. BABCOCK
                                        Federal Defenders of Montana
                                               Counsel for Defendant




                                          2
              Case 1:18-cr-00155-DLC Document 28 Filed 02/21/19 Page 3 of 3



                               CERTIFICATE OF SERVICE
                                      L.R. 5.2(b)

       I hereby certify that on February 21, 2019, the foregoing document was served
on the following persons by the following means:

     1, 2         CM-ECF
                  Hand Delivery
     3            Mail
                  Overnight Delivery Service
                  Fax
                  E-Mail

1.          CLERK, UNITED STATES DISTRICT COURT

2.          ZENO BAUCUS
            Assistant United States Attorney
            United States Attorney’s Office
            2601 2nd Avenue North, Suite 3200
            Billings, MT 59101
                   Counsel for the United States.

3.          JAMES ERIC “DOC” JENSEN
                Defendant



                                            /s/ Steven C. Babcock
                                            STEVEN C. BABCOCK
                                            Federal Defenders of Montana
                                                   Counsel for Defendant




                                               3
